DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/28/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document labelled TAIWAN PATENT OFFICE, “Office Action” is not translated as required by 1.98 of the MPEP.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
Applicant has submitted amendments to the claims on 06/09/2022. Claims 5 and 10 have been cancelled and their 112(b) rejections are withdrawn. Amendments to the claim have caused for the rejection under 35 USC 101 to be withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “configured to perform in-process changes of the tools” and “determining the machining process as safety machining”. These terms are indefinite for failing to particularly point out and distinctly explain what these phrases mean. The instant specification does not provide explanation as to what an “in-process changes of the tools” is or what “safety machining” is. 
	For the purpose of examination, any type of change of the tools corresponds to in process changes of the tools and any type of safety step corresponds to safety machining. 
	Claims 1 and 9 are rejected. Claims 2-4 and 6 depend from claim 1 and are therefore rejected due to their dependency from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US PUB. 20200156210, herein Sullivan) in view of Knudson et al (US PUB. 20200030938, herein Knudson) in further view of Patry et al (US PUB. 20130103182, herein Patry). 
Regarding claims 1 and 9, Sullivan teaches a method/system for confirming a tool of a machining process, applied to an electronic device having a processing program storage device, the electronic device being connected with a processing equipment with tools and a first wireless transmission module (0141, server 216), each of the tools mounted on the processing equipment at respective positions having individual tool numbers (0128-0129) [being furnished at least with a built-in] second wireless transmission module (0109, the wearable device corresponds to the second wireless transmission module and communicates with the remote server), an inertial sensor (0215), [a storage unit and a processing unit], the electronic device performing the steps of: 
(a) applying the first wireless transmission module to acquire data [in the storage unit] of each of the tools on the processing equipment (0109 “the wearable device may include a communication interface to transmit the collected data to a remote server.”); 
(b) analyzing the data acquired from the storage unit to obtain an analyzing result, and transforming the analyzing result into a corresponding tool assembling- status data string, wherein the analyzing result includes one of the tool numbers, a tool type, a tool specification and a tool assembly direction (0130 “the identification may allow the wearable device 202 to associate data collected by one or more sensors in the environment with the particular tool”, 0175 “the grinding tool, grinding wheel or disc, and/or the wearable device can include a tag, which could be a quick response (QR) code, bar code, a radio-frequency identification (RFID) tag… which could be used as a pointer reference… pointer reference could direct a computing device to information regarding the grinding tool, grinding wheel or disc”, 0109 “the wearable device may include a communication interface to transmit the collected data to a remote server.”, 0108 The wearable device gathers identification of the tool along with other sensor data. The sensor data is associated with the identification of the tool. The wearable device sends sensor data to the server. Computing devices, which a server is, uses identification information of tools. Tool identification as explained in 0175 and fig. 5-7 corresponds to a tool number, a tool type, and a tool specification)
 (c) acquiring a processing program from the processing program storage device, analyzing a tool acquirement corresponding to each one of processes in the processing program (0165 “the collected data and/or the abrasive operational data that corresponds to a particular task may be stored in the data storage device after the task has been performed…The stored data may be categorized based on a type of the tool 206 used in the task”, 0106 “vibration data, which is an example of abrasive operational data, could be used to extrapolate other abrasive operational data. As an example, the vibration data may be used to determine operational information of the tool…the operational status could include “OFF”, “IDLE”, “SANDING”, “SANDING WITH AN UNBALANCED DISC”, or “SANDING WITH A WORN DISC,” among other possibilities”), and transforming the tool acquirement into a corresponding process-related tool acquirement data string (0165 “the collected data and/or the abrasive operational data that corresponds to a particular task may be stored in the data storage device after the task has been performed…The stored data may be categorized based on a type of the tool 206 used in the task”), wherein the tool acquirement includes a required tool number (0175, 0130), a required tool type, a required tool specification (0155 fig. 4 4.5 inch flap disk)  and a required tool assembly direction (0148 “the server 216 may determine based on the gyroscope data that the user is positioning the abrasive tool at an angle that is different from a recommended angle (which is determined based on information about the operation and/or the work piece)”, 0215, the server knows the required tool assembly direction); 
 and (d) comparing the tool assembling-status data string with the process- related tool acquirement data string (0162 “the graphs depicts a vibration signal of a respective axis measured by a wearable device worn by a user that is using an abrasive tool that includes a 4.5 inch thin abrasive flap disk under two testing conditions…second test condition involves the user performing an operation using an abrasive device that includes a damaged (e.g., worn) 4.5 inch abrasive flap disk.”, 0163 “an indication that the disk of the abrasive tool is damaged may be extrapolated from the vibration data depicted in the graphs…detecting significant signal variation in the vibration data in the y-axis, perhaps in comparison to normal operations of the abrasive tool may be indicative that a flap disk is damaged”, 0203-0204, 0168 “the wearable device 202 and/or the remote server 216 may analyze the data collected over the lifetime of many components of different specifications by different operators in order to determine correlations between product life, product specification and/or use condition…based on a material of the workpiece, the wearable device 202 may provide the operator with a recommendation of abrasive specification and use conditions, which may have been determined based on an analysis of the data.”)
(e) determining a health status of a tool-changing device according to a plurality of locating vibration data of the tool-changing device (0174, 0116) [wherein the tool changing device is configured to perform in-process changes of the tools] and in the step (e), the plurality of locating vibration data of the tool-changing device is obtained by having the processing unit in the tool to calculate data based on the electronic signal of the inertial sensor (0215,0141, 0154); 
and (f) in response to determining the machining process as safety machining according to the program and tool matching data string being the output, performing the machining process (0108 “the wearable device could instruct the grinding tool to adjust an RPM, turn on, and/or turn off based on the noise and/or vibration information. For instance, if the wearable device determines that the operation of the grinding tool is unsafe based on the noise and/or vibration data, the wearable device could instruct the grinding tool to shut down.”)
While Sullivan teaches the second wireless transmission module and the tool assembling-status data string and the tool assembling-status data string, Sullivan does not teach being furnished at least with a built-in second wireless transmission module and a storage unit and a processing unit, and (d) comparing the tool assembling-status data string with the process- related tool acquirement data string, and calculating a difference between the tool assembling-status data string and the process-related tool acquirement data string to form a program and tool matching data string as an output, wherein the tool-changing device is configured to perform in-process changes of the tools. 
Knudson teaches each of the tools…being furnished at least with a built-in second wireless transmission module…a storage unit and a processing unit (0238 “FIG. 3 is a block diagram illustrating an example implementation of an abrading tool… a communication unit 102, a microcontroller 104, a memory”)
in the storage unit of each of the tools (0238 “FIG. 3 is a block diagram illustrating an example implementation of an abrading tool… a communication unit 102, a microcontroller 104, a memory”)
wherein the tool-changing device is configured to perform in-process changes of the tools (0225 “computing device 4 may flag abrading tool 8 to be removed from service for maintenance, discarded, and/or replaced.”, 0226 “computing device 4 may flag abrading tool 8 to be removed from service for maintenance, discarded, and/or replaced”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool data comparison teachings of Sullivan with the tool communication and computing teachings of Knudson since both references teach how to gather data from tools and because Knudson teaches a means for enhancing safety and inventory management (0003). 
Sullivan and Knudson do not teach (d) comparing the tool assembling-status data string with the process- related tool acquirement data string, and calculating a difference between the tool assembling-status data string and the process-related tool acquirement data string to form a program and tool matching data string as an output.
Patry teaches and (d) comparing the tool assembling-status data string with the process- related tool acquirement data string (taught by Sullivan), and calculating a difference between the tool assembling-status data string and the process-related tool acquirement data string to form a program and tool matching data string as an output (0015 “once the cutting tool 14 is loaded into the machine 10, then in block 122 one or more features such as cutting tool diameter 28 and/or cutting tool length 30 are measured…the measurement(s) are compared to the cutting tool 14 information called for by the program. This verifies that: 1) the cutting tool 14 information corresponds with the information residing on the data chip 26 and 2) that the actual cutting tool 14 features match the cutting tool 14 required by the program”, 0014 “the information on the data chip 26 with the cutting tool diameter 28 and cutting tool length 30 and other cutting tool 14 information called for by the program in block 114. This "soft check" block 110 verifies that the information on the data chip 26 matches the intent of the programmer. In block 116, if the comparison results in a value outside of a threshold, for example, a cutting tool diameter 28 is too small or too large, or a cutting tool length 30 is too short or too long, an alarm is initiated and the machine 10 will not operate with such a cutting tool”).
wherein the tool-changing device is configured to perform in-process changes of the tools (0004, the machine is stopped). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool data comparison teachings of Sullivan and the tool communication and computing teachings of Knudson with the industrial machine verification system of Patry since Patry teaches a means for verifying that the cutting tool matches the programmer’s intended tool (0003). 

Further regarding claim 9, Sullivan teaches a tool confirmation program storage device, used for containing a tool data- analyzing module, a process-related tool acquirement-analyzing module and a process-related tool confirmation module (0141, remote server); 
and a processor, coupled with the tool confirmation program storage device, used for performing at least one of the tool data-analyzing module, the process- related tool acquirement-analyzing module and the process-related tool confirmation module (0141, remote server);

Regarding claim 2, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 1.
Sullivan and Knudson teach wherein the storage unit of the respective tool (Knudson 0238) contains a stored tool number, a stored tool type and a stored tool specification (Sullivan 0175, 0155 fig. 4).

Regarding claim 3, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 1.
Sullivan further teaches wherein the processing unit receives an electronic signal from the inertial sensor of the tool (0215, 0106), and calculates the electronic signal to obtain a corresponding inertial sensor data respective to the tool assembly direction of the tool (0215 “the data described above data, along with data from other sensors such as inertial sensors, pressure sensors, and/or force sensors may be graphed, transformed, displayed on a dashboard”, 0148 “the server 216 may determine based on the gyroscope data that the user is positioning the abrasive tool at an angle that is different from a recommended angle (which is determined based on information about the operation and/or the work piece)”).

	Regarding claim 4, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 1.
Sullivan and Patry further teach wherein the program and tool matching data string stands for a matching and verifying result of the tool (Patry 0014-0015) on the processing equipment with respect to the corresponding process of the processing program (Sullivan, 0162 “the graphs depicts a vibration signal of a respective axis measured by a wearable device worn by a user that is using an abrasive tool that includes a 4.5 inch thin abrasive flap disk under two testing conditions…second test condition involves the user performing an operation using an abrasive device that includes a damaged (e.g., worn) 4.5 inch abrasive flap disk.”, 0163 “an indication that the disk of the abrasive tool is damaged may be extrapolated from the vibration data depicted in the graphs …detecting significant signal variation in the vibration data in the y-axis, perhaps in comparison to normal operations of the abrasive tool may be indicative that a flap disk is damaged”, 0168 “the wearable device 202 and/or the remote server 216 may analyze the data collected over the lifetime of many components of different specifications by different operators in order to determine correlations between product life, product specification and/or use condition…based on a material of the workpiece, the wearable device 202 may provide the operator with a recommendation of abrasive specification and use conditions, which may have been determined based on an analysis of the data.”, 0203-0204), and the matching and verifying result contains matching results with respect to the tool number (Sullivan 0175), the tool type, the tool specification (Patry 0014-0015) and the tool assembly direction of the tool (Sullivan, 0148).

Regarding claim 6, Sullivan, Knudson and Patry teach The method for confirming a tool of a machining process of claim 1.
Sullivan further teaches wherein data transmission inside the electronic device is applied to obtain the recent plurality of locating vibration data of the tool-changing device (0215, 0141), and mathematical statistics is used to perform a kurtosis calculation for determining the health status of the tool changing device (0154 “FIGS. 4, 5, 6A, 6B, 7, and 8 each depict graphs of example acceleration and/or vibration data collected by a wearable device under different conditions… graphs may be used to extrapolate data patterns… use one or more data analysis methods to extrapolate the patterns… kurtosis.”).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US PUB. 20200156210, herein Sullivan) in view of Knudson et al (US PUB. 20200030938, herein Knudson) in further view of Patry et al (US PUB. 20130103182, herein Patry) in further view of Filippenko et al (US PAT. 6,370957, herein Filippenko). 

Regarding claim 7, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 6.
Sullivan further teaches wherein, if the calculated kurtosis is above a mesokurtosis (0154 “FIGS. 4, 5, 6A, 6B, 7, and 8 each depict graphs of example acceleration and/or vibration data collected by a wearable device under different conditions… graphs may be used to extrapolate data patterns… use one or more data analysis methods to extrapolate the patterns… kurtosis.”, 0153 “the server may determine that an operational status of the abrasive tool is “sanding with an unbalanced disk” if the server detects a vibration signal intensity greater than a second threshold greater than the first threshold”, the threshold corresponds to a mesokurtosis).
Sullivan, Knudson and Patry do not teach the tool-changing device is in a healthy state; and, if the calculated kurtosis is below the mesokurtosis, the tool-changing device is in an unhealthy state.
Filippenko teaches wherein, if the calculated kurtosis is above a mesokurtosis, the tool-changing device is in a healthy state; and, if the calculated kurtosis is below the mesokurtosis, the tool-changing device is in an unhealthy state (9:30-35 “value of KU…remains low for imbalance conditions”, 6:45-50 “kurtosis-related coefficients equal to 1 for normal conditions”, table 2, Mesokurtosis value of1 is taught. 9:30-35 and table shows a kurtosis value below 1 and has an imbalance issue.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool data comparison teachings of Sullivan, the tool communication and computing teachings of Knudson and the industrial machine verification system of Patry with the data analysis of vibration teachings of Filippenko since Filippenko teaches a means for using the analysis for determining a direct indication as to what has happened to the machine being monitored (2:1-5). 

Regarding claim 8, Sullivan, Knudson, Patry and Filippenko the method for confirming a tool of a machining process of claim 7. 
Filippenko teaches wherein a kurtosis number of the mesokurtosis is equal to 0 (6:45-50 “kurtosis-related coefficients equal to 1 for normal conditions”, using the number 1 as a mesokurtosis is taught). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the use of the number 1 as the mesokurtosis which is known in the field of data analysis of machine vibration data to prompt a variation in the same field based on design incentives since the variation is predictable to one of ordinary skill in the art. Furthermore, It would have been obvious to try the number 0 instead of the number 1 since there are a finite number of integer values that provide a predictable solution with a reasonable expectation of success when used as the mesokurtosis number. 

Examiner Suggestion
	Applicant points to the instant specification many times to describe features of the claimed invention. However, these features are not claimed. As a service to the applicant, Examiner suggests claiming those specific features in the claims as this may overcome the cited prior art. 

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sullivan, Knudson and Patry have different purposes than the claimed invention. 
Applicant argues on page 11 that the claimed tool assembling status data strings is different than the parameters of Sullivan. However, Sullivan teaches tool identification which corresponds to tool number, a tool type, and a tool specification which the claim explains as being tool assembling status data strings (0175). 
Applicant then argues that Knudson does not teach certain limitations. However, Knudson is not relied upon to teach any of those limitations fully by itself and therefore this argument is unpersuasive. 
Applicant then argues that Patry does not fully teach limitation d of claim 1. However, Patry is relied upon to teach calculating differences between the data string and the tool acquirement data string. Patry does this by performing a comparison of the tool dimensions and the requested tool dimensions (0014-0015). This under broadest reasonable interpretation corresponds to the claim language. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejection of claims 1 and 9 are maintained as well as the rejection of their respective dependent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116